 In the Matter of INGERSOLL STEEL & DIsc DIVISION, BORG WARNERCORPORATION-CHICAGOWORKSandMETAL TRADES DEPARTMENT,AMERICAN FEDERATION OF LABORCase No. R-2481.Decided May 5, 1941Jurisdiction:disc and miscellaneous stamping manufacturing industry.Investigation and Certification of Representatives:existence of question: stip-ulated that Company refused to accord union recognition until it was certifiedby the Board'; pay roll agreed to by the union and not objected to ,by tileCompany to determine eligibility ; election necessary.Unit Appropriate for Collective Bargaining:all employees, excluding drafts-men, technical engineers, nurses, clerical, and supervisory employees ;agreement as to.Pope and Ballard,of Chicago, Ill.,by Mr. Ralph E. Bowers,forthe Company.Mr. A. J. EberhardyandMr. Joseph Besclt,of Chicago, Ill., for theA. F. L. Union.Mr. John J. Brownlee,of Chicago, Ill., andMr. Raymond Farocco,of Harvey, Ill., for the S. W. O. C. .Mr. Louis S. Penfield,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn_ March 28, 1941, Metal Trades Department, American Federa-tion of Labor, herein called the A. F. of L. Union, filed with theRegional Director for the Thirteenth Region (Chicago, Illinois) apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Ingersoll Steel & DiscDivision, Borg Warner Corporation-Chicago ' Works;,.Cliicago,- Illi-nois, herein called the Company, and requesting an investigation andNational Labor Relations Act, 49 Stat. 449, herein called the Act.On April' 11, 1941, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, ordered an investigation and authorized31 N. L R. B., No. 99. 1592 INGERSOLL STEEL & DISC DIVISION593the Regional Director to conduct it and to provide for an appropriatehearing upon due notice.On April 11,1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company,upon the A. F.of L: Union,and upon Steel Workers Organizing Committee, hereincalled the S.W. O. C., a labor organization claiming to representemployees directly affected by the investigation.Pursuant to notice,a hearing. was held on April 18, 1941, at Chicago, Illinois, beforeLester Asher, the TrialExaminerduly designated by the Chief TrialExaminer.The Company, the A. F. of L. Union, and the S. W. O..C.were represented by counsel and participated in the hearing.Fullopportunity to be heard,to examine and to cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.During the course of the hearing the Trial Examiner madeseveral rulings on motions and on objections to the admission of evi-dence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulingsare herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY 'Ingersoll Steel & Disc Division,Borg Warner Corporation-Chi-cago Works is engaged in business at its Chicago plant, in the manu-facture of agricultural implement discs,truck wheel discs, washing-machine tubs,beer barrels,automobile truck discs,automobile truckcovers,refrigerator parts, furnace parts, metal sun screens, andmiscellaneous stampings.Other divisions of the Company are lo-cated at New Castle, Indiana, and Kalamazoo,Michigan.This pro-ceeding is concerned solely with employees at the Chicago plant.The principal raw materials used at the Chicago plant are highcarbon and mild'steel slab, cold and hot rolled -sheets, stainless steelsheets, and enameling steel.The Company uses annually in excessof 40,000 tons of such raw materials valued at, an average- of $42a ton at'its Chicago plant, 80 per cent of which,by value, is purchasedin States outside the State of Illinois.Eighty per cent of the prod-uctsmanufactured in the Chicago plant annually,valued in excessof $4,000,000,are shipped to customers outside the State of Illinois.II.- THE ORGANIZATIONS INVOLVEDMetalTradesDepartment,AmericanFederation of Labor, is alabor organization affiliatedwith theAmerican 'Federation, of -Labor.It admits'tomembership employees,of the Company.- 594DECISIONSOF NATIONAL-LABOR RELATIONS BOARDSteelWorkers Organizing Committee is -a labor organizationaffiliatedwith the Congress of Industrial Organizations. It admitsto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company and the A. F. of L. Union stipulated at the hearingthat on March 25, 1941, the A. F. of L. Union requested recognitionas the statutory representative of employees of the Company and thatat a conference on March 27, 1941, the Company refused such recog-nition until the Union was certified as such representative by theBoard.A statement of the Regional Director introduced into evidencetogether with a supplemental statement read into the record by theTrial Examiner show that the A. F. of L. Union and the S. W. O. C.represent a substantial number of employees in a collective bargain-ing unit hereinafter found to be appropriate.'We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe 'fii4d that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITThe A. F. of L. Union and the S. W. O. C. agree, and we find,that all employees of the Company at its Chicago plant, excludingdraftsmen, technical engineers, nurses, clerical, and supervisory em-ployees constitute a unit appropriate for the purposes of collectivebargaining.2We find that such unit will insure to employees of1The Regional Director stated that 474 authorization cards were submittedby the A. F.of L. Union,307 dated between January and March 1941, 77 undated,and that 392 borethe names of persons on the pay roll submittedby the Company.Atthe hearing the TrialExaminer stated that 71 additional authorization cards were submitted to him, by theA F of L Union, one dated in April 1940, one dated February 1941, 13 dated in March1941, 49 in April 1941,and 7 undated, and that such cards were not checked against anypay roll of the Company.The Regional Director also stated that 105 authorization cardswere submitted to him by the S. W. 0 C., 74 dated between February and October 1940,18 between February and March 1941, and that 72 of such cards bear the names of personson the pay roll submitted by the Company.The pay roll used for comparison of both theA F of L. Union and S. W O. C cards contains the names of 896 persons2The Company took no position in regard to the appropriate unit. INGERSOLLSTEEL& DISC DIVISION595the Company the full benefit of their right to self-organization andto collective bargaining and otherwise effectuate the policies of theAct.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.The A. F. of L., Union and the S. W. O. C. agreed that if anelection should be held the eligibility of voters should be determinedby the pay roll ending April 19, 1941. The Company took noposition on this question.We see no reason to depart from thedesire of the parties.Accordingly, we shall direct that those eligibleto vote in the election shall be the employees in the appropriateunit who were on the Company's pay roll of April 19, 1941, subjectto such limitations and additions as are set forth in our Direction ofElection herein.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLusIONS OF LAW1.A question affecting commerce has arisen concerning the represen.tation of employees of Ingersoll Steel & Disc Division, Borg WarnerCorporation-Chicago Works, Chicago, Illinois, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National Labor"Relations Act.2.All employees of the Company at its Chicago plant, excludingdraftsmen, technical engineers, nurses, clerical, and supervisory em-ployees constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of, the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with Ingersoll Steel & Disc Division, Borg Warner Cor-poration-ChicagoWorks, Chicago, Illinois, an election by secretballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction of Election, under441843-42-vol. 31--39' 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe direction and supervision of the Regional Director for the Thir-teenth Region, acting in this matter as agent for the National LaboiRelations Board and subject to Article III, Section 9, of said Rulesand Regulations, among all employees of the Company-at its Chicagoplant whose names appear on the .Company's pay roll of April 19,1941, including employees who did not work during such pay-roll,period because they were ill or on vacation or in the active militaryservice or training of the United States, or temporarily laid off, butexcluding draftsmen, technical engineers, nurses, clerical, and super-visory employees and employees who have since quit, or been dis-charged for cause, to determine whether they desire to be representedby Metal Trades Department, American Federation of Labor, orby Steel Workers Organizing Committee, affiliated with the C. I. 0.,for purposes of collective bargaining, or by neither.[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONMay 20, 1941On May 5, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election-in theabove-entitled proceeding.-The Board had been advised by theRegionalDirector that the in-tervenor in .this proceeding, SteelWorkers -Organizing Committee,notified him that it desired to have its name withdrawn from theballot and that all parties ,concur in its request.The request ishereby granted.The Board hereby amends the aforesaid Direction of -Election bystriking therefrom the words "whether they desire to be representedby Metal Trades Department, American Federation of Labor, or bySteelWorkers Organizing Commitee, affiliated with the C. I. 0., forpurposes of collective bargaining, or by neither," and substitutingtherefore the words "whether or not they desire to berepresentedby Metal Trades Department, American Federation of Labor, forthe purposes of collectivebargaining."31 N. L.R. B., No. 99a.-